DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 5 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roe et al. US Patent Application Publication 2001/025162.

As to claim 5, Roe teaches an absorbent article, including sanitary napkins (paragraph 0033) comprising:
a liquid pervious topsheet 520 (paragraph 0049), the topsheet having an inner surface oriented toward the interior of the absorbent article and an outer surface oriented toward the skin of the wearer when the absorbent article is being worn (paragraphs 0044-0045);

a backsheet 530 joined to the topsheet 520, the backsheet 530 having an inner surface oriented toward the interior of the absorbent article and an outer surface oriented toward the garment of the wearer when the absorbent article is being worn (paragraphs 0044-0045);

an absorbent core 540 disposed between the topsheet and the backsheet (paragraph 0051), the
absorbent core having an inner surface oriented toward the skin of the wearer
when the absorbent article is being worn and an outer surface oriented toward
the garment of the wearer when the absorbent article is being worn (paragraphs 0044-0045);

and a lotion composition (paragraph 0060)applied to the topsheet, the lotion comprising:
a rheology structurant – which is described in the present invention as a material that helps immobilize lotion ingredients on the topsheet to impede migration (printed application US 2021/0236685 paragraph 0034).  Roe teaches an immobilizing agent as a key component of the lotion (paragraphs 0082-0083).  Roe further teaches the immobilizing agent may comprise a wax (paragraph 0104).  Roe teaches the immobilizing agent or rheology structurant immobilizes the emollient on the article topsheet to which the lotion composition is applied (Roe paragraph 0083). 

Roe further teaches a carrier as an emollient and key ingredient in the lotion composition (paragraphs 0068-0069).  Roe teaches the emollient compositions of petroleum-based hydrocarbons or polysiloxane compounds (paragraphs 0071-0075), which are the same compositions as the carrier of the present invention ( printed application US 2021/0236685 paragraph 0045); and

Roe further teaches the lotion composition comprises a surface energy modifier or surfactant (Roe paragraphs 0106-0110) – which modify the surface of the topsheet to ensure that liquids will transfer through the topsheet more rapidly (paragraph 0107);
wherein the lotion is semi-solid or solid at ambient, liquid or semi-solid at body
temperature (paragraph 0061, 0063) and liquid with processible viscosity at 60 — 90 C (paragraph 0067).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roe et al. US Patent Application Publication 2001/025162 in view of Klofta et al. WO 99/45771.

a surface energy modifier comprising POE-4 monolaurate or POE-8

monostearate;
As to claim 6, Roe teaches an absorbent article, including sanitary napkins (paragraph 0033) comprising:
a liquid pervious topsheet 520 (paragraph 0049), the topsheet having an inner surface oriented toward the interior of the absorbent article and an outer surface oriented toward the skin of the wearer when the absorbent article is being worn (paragraphs 0044-0045);

a backsheet 530 joined to the topsheet 520, the backsheet 530 having an inner surface oriented toward the interior of the absorbent article and an outer surface oriented toward the garment of the wearer when the absorbent article is being worn (paragraphs 0044-0045);

an absorbent core 540 disposed between the topsheet and the backsheet (paragraph 0051), the
absorbent core having an inner surface oriented toward the skin of the wearer
when the absorbent article is being worn and an outer surface oriented toward
the garment of the wearer when the absorbent article is being worn (paragraphs 0044-0045);

and a lotion composition (paragraph 0060)applied to the topsheet, the lotion comprising:
a rheology structurant – which is described in the present invention as a material that helps immobilize lotion ingredients on the topsheet to impede migration (printed application US 2021/0236685 paragraph 0034).  Roe teaches an immobilizing agent as a key component of the lotion (paragraphs 0082-0083).  Roe further teaches the immobilizing agent may comprise a wax (paragraph 0104).  Roe teaches the immobilizing agent or rheology structurant immobilizes the emollient on the article topsheet to which the lotion composition is applied (Roe paragraph 0083). 

Roe further teaches a carrier as an emollient and key ingredient in the lotion composition (paragraphs 0068-0069).  Roe teaches the emollient compositions of petroleum-based hydrocarbons or polysiloxane compounds (paragraphs 0071-0075), which are the same compositions as the carrier of the present invention ( printed application US 2021/0236685 paragraph 0045); and

Roe further teaches the lotion composition comprises a surface energy modifier or surfactant (Roe paragraphs 0106-0110) – which modify the surface of the topsheet to ensure that liquids will transfer through the topsheet more rapidly (paragraph 0107).  Roe does not specifically teach the surface energy modifier comprises PEO-4 monolaurate or POE-8 monostearate.  Klofta teaches an anhydrous lotion composition having a surfactant comprising esters of lauric acid or stearic acid and the condensation products of aliphaticalcohols with from about 1 to about 54 moles of ethylene oxide (page 31, fourth paragraph through page 32, first paragraph), and 4 units of polyoxyethylene esters is taught in the present invention (printed application US 2021/0236685 paragraph 0037).  Klofta further teaches the surfactant comprises an alkylpolyethoxylated esters such as Pegosperse (Klofta page 31, fourth paragraph), which is also taught in the present invention (examples 1-4) as well as in Roe (Roe paragraph 0110).  Thus, the nonionic surfactants of Klofta are functionally equivalent to the surface energy modifiers of the present invention and it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the invention of Roe with the surfactants taught in Klofta as the compositions are used in the same environment of lotioned topsheets and solve the same problem of providing a surface treatment that is substantially nonmigratory (Klofta page 31, paragraph 3) and allows liquids to transfer through the topsheet.

Roe/Klofta teaches the lotion is semi-solid or solid at ambient, liquid or semi-solid at body temperature (paragraph 0061, 0063) and liquid with processible viscosity at 60 — 90 C (Roe paragraph 0067).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,912,857. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the patent in that it does not set forth a specific type of rheology agent or wax.  Additionally, the claims are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the patent.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781